DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 8/11/2022.  Since the previous filing claims 1, 2, 5, 7, 8, 11, 12, 20, 24 and 30 have been amended and no claims have been added or cancelled.  Thus, claims 1-9, 11-18, 20-28, 30, 31 and 33 are pending in the application.
In regards to the previous claim objections, applicant has failed to address these objections and they are maintained below.
In regards to the previous 112 rejections, applicant has amended and these rejections have been withdrawn or maintained as needed below.
In regards to the previous 103 rejections, applicant’s arguments regarding Bowditch in the Pre-Appeal Brief filed 8/11/2022 are persuasive therefore a new Non-Final with new rejections is entered below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “a physiological parameter” in line 2 and defines said physiological parameter as “a movement of the head of the wearer” in line 2-3 and 5-6.  Further claims describe alternate physiological parameters as “at least one physiological parameter is…” while “at least one” has not been established.  As further independent claims 11 and 24 both include the limitations “one or more physiological parameters” in line 3 and 3-4 respectively, Examiner interprets claim 1 as intended to real “at least one physiological parameter” in line 2 and “wherein the at least one physiological parameter comprises” in line 5.
Claim 1 line 4 and 7-8: change “the physiological parameter” to “the at least one physiological parameter”
Claims 6 and 9, which introduce alternate or additional physiological parameters, should read “wherein the at least one physiological parameter further comprises” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “in response to detecting an end of the sleep apnea event” and this should read “detecting an end of the sleep apnea event and in response to the detecting the end of the sleep apnea event.”
Claim 5 recites “activating the air supply” this should read “the activating the air supply” as it is already recited in claim 1.
Claim 30 recites “configured to cause the processor to, in response to detect an end of the sleep apnea event and,” and this should read “configured to cause the processor to detect and end of the sleep apnea even and,”.
Dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doelling (US 2011/0295083).
In regards to claim 1, Doelling discloses a method comprising: monitoring a physiological parameter of a wearer (paragraph 53), comprising detecting a wearer movement of a head of the wearer based on sensor signals received from a movement sensor (sensing element 18 may be a position sensor sensing position of the head, paragraph 54), the physiological parameter associated with sleep apnea (paragraph 73), the wearer wearing an air mask connected to an air supply device (paragraph 221), and wherein the physiological parameter comprises the wearer movement (paragraph 54); detecting, using a machine-learning model (system 200 includes learning function 226, paragraph 259), a sleep apnea event based on the physiological parameter, including the wearer movement (paragraph 73 and 259); and in response to detecting the sleep apnea event, activating the air supply device (corrective action may be altering pressure applied, paragraph 226).
In regards to claim 5, Doelling discloses the method of claim 1 and Doelling further discloses wherein activating the air supply device comprises providing air pressure to the air mask worn by the wearer, wherein the air pressure comprises substantially 4-30 centimeters of water pressure (paragraph 222).
In regards to claim 6, Doelling discloses the method of claim 1 and Doelling further discloses wherein the physiological parameter is a blood oxygen saturation parameter (paragraph 56 line 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Wondka (US 2010/0252037).
In regards to claim 2, Doelling discloses the method of claim 1.
Doelling does not disclose further comprising maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches further comprising maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 3, Doelling discloses the method of claim 1.
Doelling does not disclose further comprising: in response to detecting an end of the sleep apnea event, deactivating the air supply device.
However, Wondka teaches further comprising: in response to detecting an end of the sleep apnea event, deactivating the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that in response to detecting an end of the sleep apnea event, deactivating the air supply device as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Nicolazzi (US 2008/0092894).
In regards to claim 4, Doelling discloses the method of clam 1.
Doelling does not disclose wherein the air supply device comprises one of an air pump or a pressurized air canister.
However, Nicolazzi teaches wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling wherein the air supply device comprises one of an air pump or a pressurized air canister as taught by Nicolazzi as these are both known methods of providing pressurized air to CPAP devices.
In regards to claim 9, Doelling discloses the method of claim 1 and Doelling further discloses wherein the physiological parameter is the air pressure (sensing element could detect positive airway pressure, paragraph 56).
Doelling does not disclose wherein detecting a change in air pressure in an air mask.
However, Nicolazzi teaches detecting a change in air pressure in an air mask.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling for detecting a change in air pressure in an air mask as taught by Nicolazzi a this would allow the device to monitor the patient closely in order to quickly respond to their needs.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Armistead (US 2010/0307500).
In regards to claim 7, Doelling discloses the method of claim 6.
Doelling does not disclose wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold.
However, Armistead teaches wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such that wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
Claim 8, 11, 13, 16, 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Ochs (US 2009/0210163).
In regards to claim 8, Doelling discloses the method of claim 6.
Doelling does not disclose wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer.
However, Ochs teaches wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer (apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such that wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer as taught by Ochs as this method would register a sudden change on blood oxygen saturation indicative of an apnea event.
In regards to claim 11, Doelling discloses a device comprising: an air mask (paragraph 52 line 5-7); one or more sensors configured to detect one or more physiological parameters associated with sleep apnea (sensing element 18, paragraph 51), a first sensor of the one or more sensors comprising a movement sensor (sensing element 18 may be a position sensor sensing position of the head, paragraph 54); an air supply device connected to the air mask by a hollow tube (paragraph 5), the air supply device configured to supply air pressure to the mask using the hollow tube (paragraph 5); and a controller comprising: and a processor (processing element 20) in communication with the sensor (paragraph 110 line 1-6), the air supply device (CPAP device, paragraph 221), the processor configured to execute processor- executable instructions to: receive sensor signals from the one or more sensors; monitor the one or more physiological parameters based on the received sensor signals; detect a wearer movement of a head of the wearer based on sensor signals received from the movement sensor, and wherein a first physiological parameter comprises the wearer movement (paragraph 110); detect, using a machine-learning model (system 200 includes learning function 226, paragraph 259), a sleep apnea event based on the physiological parameter (paragraph 73 and 259), including the wearer movement (sensing element 18 may be a position sensor sensing position of the head, paragraph 54); and in response to detection of the sleep apnea event, activate the air supply device to provide the air pressure to the air mask (corrective action may be altering pressure applied, paragraph 226).
Doelling does not disclose a controller comprising: a non-transitory computer-readable medium.
However, Ochs teaches a controller comprising: a non-transitory computer-readable medium (paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such that wherein the memory is a non-transitory computer-readable medium as taught by Ochs as this is a known method of information storage where stored information can be altered at the users need.
In regards to claim 13, Doelling in view of Ochs teaches the device of claim 11 and Doelling further discloses wherein the sensor is a blood oxygen saturation sensor (paragraph 56 line 1-5).
In regards to claim 16, Doelling in view of Ochs teaches the device of claim 13 and the combination further teaches wherein the processor configured to execute processor- executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4) to determine a rate of change in the blood oxygen saturation, and detect a sleep apnea event based on the rate of change in the blood oxygen saturation (Ochs: apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
In regards to claim 17, Doelling in view of Ochs teaches the device of claim 11 and Doelling further discloses wherein the one or more sensors comprises a pressure sensor (paragraph 56 line 11-12).
In regards to claim 22, Doelling in view of Ochs teaches the device of claim 11 and Doelling further discloses wherein the air pressure comprises substantially 4-30 centimeters of water pressure (paragraph 222 line 9-10).
In regards to claim 23, Doelling in view of Ochs teaches the device of claim 11 and Doelling further discloses wherein the controller is coupled to the air mask (paragraph 52).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Ochs (US 2009/0210163) and in further view of Schneider (US 2008/0092898).
In regards to claim 12, Doelling in view of Ochs teaches the device of claim 11 and Doelling in view of Ochs further discloses wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (paragraph 32 line 3-4).
Doelling does not disclose to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 20, Doelling in view of Ochs teaches the device of claim 11 and Ochs further teaches wherein the processor configured to execute processor- executable instructions stored in the non-transitory computer-readable medium (paragraph 32 line 3-4).
Doelling does not disclose where in response to detection of an end of the sleep apnea event, deactivate the air supply device.
However, Wondka teaches to, in response to detection of an end of the sleep apnea event, deactivate the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such that in response to detecting an end of the sleep apnea event, deactivating the air supply device as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Ochs (US 2009/0210163) and in further view of Schneider (US 2008/0092898).
In regards to claim 14, Doelling in view of Ochs teaches the device of claim 13.
Doelling does not disclose wherein the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes.
However, Schneider teaches 	wherein the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes (nose or forehead mounted pulse oximeter, paragraph 75 line 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such that the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes as taught by Schneider as this would allow the sensor to be integrated into the mask, consolidating the device components and making the device easier to use.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Ochs (US 2009/0210163) and in further view of Armistead (US 2010/0307500).
In regards to claim 15, Doelling in view of Ochs teaches the device of claim 13 and the combination further teaches wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4).
Doelling does not disclose detecting detect a sleep apnea event if a blood oxygen saturation is below a predetermined threshold.
However, Armistead teaches to detect a sleep apnea event if a blood oxygen saturation is below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such that detection of a sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) in view of Ochs (US 2009/0210163) and in further view of Nicolazzi (US 2008/0092894).
In regards to claim 18, Doelling in view of Ochs teaches the device of claim 17.
Doelling does not disclose to detect a change in air pressure in an air mask, and wherein the physiological parameter is the change in air pressure.
However, Nicolazzi teaches to detect a change in air pressure in an air mask (paragraph 27), and wherein the physiological parameter is the change in air pressure (event detection unit 140 may use data from pressure sensors to detect respiratory event, paragraph 29 line 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling such to detect a change in air pressure in an air mask, and wherein the physiological parameter is the change in air pressure as taught by Nicolazzi as this would allow the device to monitor the pressure in the mask to detect 
In regards to claim 21, Doelling in view of Ochs teaches the device of claim 11.
While Doelling teaches delivery of compressed air (paragraph 221) it does not specify the origin.
However, Nicolazzi teaches wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling wherein the air supply device comprises one of an air pump or a pressurized air canister as taught by Nicolazzi as these are both known methods of providing pressurized air to CPAP devices.
Claim 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Doelling (US 2011/0295083).
In regards to claim 24, Ochs discloses a non-transitory computer-readable medium comprising processor-executable instructions (paragraph 32 line 3-4) configured to cause a processor to: receive sensor signals from a sensor to detect a physiological parameter associated with sleep apnea (paragraph 28 line 2-5); monitor the physiological parameter based on the received sensor signals; detect a sleep apnea event based on the physiological parameter (paragraph 32 line 1-7).
Ochs does not disclose wherein in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask.
However, Doelling teaches in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask (corrective action may be altering pressure applied, paragraph 226).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask as taught by Doelling as this would provide the user with proper treatment in response to an apnea event.
In regards to claim 27, Ochs in view of Doelling teaches the device of claim 24 and Ochs further discloses wherein the sensor is a blood oxygen saturation sensor (Ochs: airway instability detected form blood saturation data, paragraph 28 line 3-5) and wherein the processor-executable instructions are further configured to cause the processor to determine a rate of change in the blood oxygen saturation, and detect a sleep apnea event based on the rate of change in the blood oxygen saturation (Ochs: apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
Claim 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Doelling (US 2011/0295083) and in further view of Wondka (US 2010/0252037).
In regards to claim 25, Ochs in view of Doelling teaches the device of claim 24.
Ochs does not disclose to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would reduce power consumption and background noise that might disturb the user during use of the device (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 30, Ochs in view Doelling teaches the device of claim 24.
Ochs does not disclose to cause the processor to, in response to detection of an end of the sleep apnea event, deactivate the air supply device.
However, Wondka teaches to cause the processor to, in response to detection of an end of the sleep apnea event, deactivate the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that in response to detection of an end of the sleep apnea event, deactivate the air supply device as taught by Wondka as this would reduce power consumption and background noise that might disturb the user during use of the device (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Doelling (US 2011/0295083) and in further view of Armistead (US 2010/0307500).
In regards to claim 26, Ochs in view of Doelling teaches the device of claim 24 and Ochs further discloses wherein the sensor is a blood oxygen saturation sensor (Ochs: airway instability detected form blood saturation data, paragraph 28 line 3-5) and wherein the processor-executable instructions (Ochs: paragraph 32 line 3-4).
Ochs does not disclose to detect a sleep apnea event if a blood oxygen saturation is below a predetermined threshold.
However, Armistead teaches to detect a sleep apnea event if a blood oxygen saturation is below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
Claim 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Doelling (US 2011/0295083) and in further view of Nicolazzi (US 2008/0092894).
In regards to claim 28, Ochs in view of Doelling teaches the device of claim 24.
Ochs does not disclose to detect a change in air pressure in an air mask (paragraph 27), and wherein the physiological parameter is the change in air pressure.
However, Nicolazzi teaches to detect a change in air pressure in an air mask (paragraph 27), and wherein the physiological parameter is the change in air pressure (event detection unit 140 may use data from pressure sensors to detect respiratory event, paragraph 29 line 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such to detect a change in air pressure in an air mask, and wherein the physiological parameter is the change in air pressure as taught by Nicolazzi as this would allow the device to monitor the pressure in the mask to detect 
In regards to claim 31, Ochs in view of Doelling teaches the device of claim 24.
Ochs does not disclose wherein the air supply device comprises one of an air pump or a pressurized air canister.
However, Nicolazzi teaches wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs wherein the air supply device comprises one of an air pump or a pressurized air canister as taught by Nicolazzi as these are both known methods of providing pressurized air to CPAP devices.
Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Doelling (US 2011/0295083) and in further view of Whiting (US 2016/0074606).
In regards to claim 33, Doelling discloses claim 1.
Doelling does not disclose determining a type of the sleep apnea event; determining an air pressure based on the type of the sleep apnea event; and wherein activating the air supply device is based on the air pressure.
However, Whiting teaches determining a type of the sleep apnea event (paragraph 30); determining an air pressure based on the type of the sleep apnea event; and wherein activating the air supply device is based on the air pressure (paragraph 31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doelling wherein determining a type of the sleep apnea event; determining an air pressure based on the type of the sleep apnea event; and wherein activating the air supply device is based on the air pressure as taught by Whiting as this would allow the device to adjust the applied treatment in response to 
Response to Arguments
In regards to the arguments presented in the Pre-Appeal Brief filing 8/11/2022, these arguments are partially persuasive.  Applicant argues that the change in position detected by Bowditch is not motion of the head as claimed.  Examiner respectfully disagrees.  As defined by Merriam-Webster, motion or movement is described as the act or process of changing position.  A device that registers such a change in position would therefore be registering motion.
Arguments regarding Bowditch disclosure of direct link between movement and detection of apnea event are considered persuasive.  The rejections based on Bowditch have been withdrawn and new rejections entered above.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785